DETAILED ACTION

The following is a non-final office action is response to communications received on 05/26/2021.  Claims 21-40 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first and third proximal angled struts" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the examiner assumes the limitation should read "the first and second proximal angled struts".  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 39 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 32-38 & 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Nguyen et al. (US 2006/0259136), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Nguyen teaches a valve prosthesis (10) comprising: a proximal inflow end (shown); a distal outflow end (shown); a lumen between the proximal inflow end and the distal outflow end; a proximal region; a distal region; a stent structure (12); a valve (14) disposed within the stent structure and having a proximal region and a distal region; the stent structure comprising: a proximal most row of elongate closed cells (shown) disposed at least partially in the proximal region, each cell having a length and a shape; a second row of elongate closed cells (shown) disposed at least partially distally of the proximal most row of elongate closed cells, each having a length and a shape; a third row of elongate closed cells (shown) disposed at least partially distally of the proximal most and second rows of elongate closed cells each cell having a length and a shape; 2Application Serial No. 16/913,434Client/Matter No. 12730/1814wherein the length of each of the elongate closed cells in the proximal most row of elongate closed cells is less than the length of the elongate closed cells in the second row of elongate closed cells (Fig 6); wherein the length of each of the elongate closed cells in the second row is less than the length of each of the elongate closed cells in the third row of closed cells (Fig 6); wherein the shape of the each of the elongate closed cells in the proximal most row of elongate closed cells is different than the shape of each of the elongate closed cells in the second row of elongate closed cells (Fig 6); wherein the shape of the each of the elongate closed cells in the second row of elongate closed cells is different than the shape each of the elongate closed cells in the third row of elongate closed cells (Fig 6); wherein each elongate closed cell of the second row of elongate closed cells has first and second proximal angled struts having a length and first and second distal angled struts having a length (Fig 6); wherein each elongate closed cell of the third row of elongate closed cells has first and second proximal angled struts having a length and first and second distal angled struts having a length different from the length of the first and second proximal angled struts of the second row of elongate closed cells (Fig 6).
However, the prior art either individually or in combination, does not teach or render obvious: (1) wherein the elongate closed cell of the second row of elongate closed cells has first and second proximal angled struts having a length and first and second distal angled struts having a length different from the length of the first and second proximal angled struts; and (2) wherein proximal angled strut segments of the plurality of angled strut segments of the second row of elongate stent cells are shorter than distal angled strut segments of the plurality of angled strut segments of the second row of elongate closed cells.


    PNG
    media_image1.png
    441
    844
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774